The facts as established by the petition and answer were:
a — That relators comprise the Soldiers Relief Commission of the county of Kalkaska.
b — That there are about one hundred ex-union soldiers residing in said county, many of whom are in indigent circum > stances.
c — That the money to arise from the tax levy asked for by relators will not be paid into the hands of the treasurer of Kalkaska county before March 1, 1897.
d — That at the October, 1896, session of the board of supervisors of Kalkaska county relators made a full report to said board of their doings,’ specifying the amount of relief fund on hand, -and requested that one-tenth of one mill be levied and collected as provided by law on the taxable property of each township in the county of Kalkaska.
e — That the assessed valuation for 1896 of the several townships in Kalkaska county aggregated $2,311,193; that about $234.11 would be raised by taxation in said county if the respondents should comply with relators’ request as to said tax levy; that this would give to each of the twelve townships a little less than twenty dollars to be used in such townships by relators in the ear of poor and indigent soldiers, their widows and children.
/ — That respondents had refused to order said tax spread as requested by relators, but had ordered spread, in the several townships, twelve dollars, or one dollar in each township; that said sum would be insufficient to aid said commission in the care of said poor and indigent soldiers.